UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7698



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


PAUL NAGY,

                                               Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-98-951-5-BR)


Submitted:    March 11, 2005                 Decided:   March 31, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Alan DuBois, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paul Nagy appeals the district court’s order denying

Nagy’s motions for recusal of the district judge, disqualification

of   the    Federal    Public   Defender’s   Office,   and   expedited

consideration.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See United States v. Nagy, No. CA-98-951-5-BR

(E.D.N.C. filed Sept. 1, 2004; entered Sept. 2, 2004).       We deny as

moot Nagy’s motion to expedite consideration of this appeal, and we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.         The motion to

strike Appellee’s informal brief is denied.



                                                              AFFIRMED




                                 - 2 -